Citation Nr: 1229317	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-38 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected degenerative arthritis of the left knee. 

2.  Entitlement to service connection for bilateral shoulder disability, to include as secondary to service-connected degenerative arthritis of the left knee.

3.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee status post arthroscopic surgery.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In August 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.  

The Veteran's January 2008 notice of disagreement also initiated appeals with respect to the April 2007 denial of service connection for disabilities of the right knee, bilateral hips, and low back.  These issues were addressed in the October 2008 statement of the case (SOC) and were perfected by the December 2008 substantive appeal.  In a May 2012 rating decision, service connection for degenerative joint disease of the right knee, hips, and low back was granted with separate 10 percent evaluations assigned effective April 26, 2006.  The award of service connection represents a total grant of the benefits on appeal with respect to the claims for service connection.  Thus, these issues are not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  With respect to the claims for service connection for disabilities of the cervical spine and shoulders, a VA examination and medical opinion are needed to clarify the nature and etiology of the claimed conditions.  

In support of his claims, the Veteran submitted January 2008 and August 2008 private medical opinions linking his cervical spine and shoulder disabilities to his service-connected left knee disability and active duty service.  The medical opinions state that the Veteran developed arthritis during military service that later progressed to include the cervical spine and bilateral shoulders.  Weighing against the claims is the opinion of an April 2012 VA examiner.  The VA examiner diagnosed severe degenerative joint disease of the cervical spine and mild degenerative joint disease of the left acromiclavicular joint.  The VA examiner then opined that the cervical spine condition was a residual of a post-service motorcycle accident and the shoulder disability could not be biomechanically linked to the Veteran's left knee condition.  A disability of the right shoulder was not diagnosed as the VA examiner concluded that the Veteran's right shoulder pain originated from the cervical spine and was therefore not a separate shoulder condition.  

Although the April 2012 VA examination report included a medical opinion discussing the etiology of the claimed cervical spine and shoulder disabilities, the VA examiner did not address the competent evidence relating the claimed disabilities to a disease process (i.e. arthritis) that had its onset during active duty service.  In addition, the examination report is unclear with respect to the whether the Veteran has a right shoulder disability.  The April 2012 VA examiner noted that the Veteran experienced radiating pain from degenerative disk disease of the cervical spine, but did not provide a proper rationale for the conclusion that this did not represent a shoulder condition.

Upon remand, the Veteran should be provided an additional VA examination to determine the nature and etiology of the claimed cervical spine and bilateral shoulder disabilities.  

The Board also finds that remand of the claim for an increased rating for service-connected degenerative arthritis of the left knee is required.  The April 2007 rating decision on appeal assigned a temporary total rating for the left knee disability from February 16, 2006 to March 31, 2006.  A 10 percent rating was then assigned from April 1, 2006.  In January 2008, the Veteran responded with a statement that can be reasonably construed to express disagreement with the 10 percent evaluation assigned to the left knee arthritis and therefore constitutes a notice of disagreement.  The Veteran has not been provided a SOC in response to the January 2008 notice of disagreement with respect to the claim for an increased rating for the service-connected left knee disability and a remand is therefore required.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination, with an orthopedist, if possible, to determine the nature and etiology of the claimed cervical spine and bilateral shoulder disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

After examining the Veteran and reviewing the complete claims file, the examiner should answer the following questions:

a)  Does the Veteran have a chronic disability of the right shoulder?

b) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present cervical spine and/or shoulder disability is due to an arthritic disease process that began during active duty service?

c)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present cervical spine and/or shoulder disability is caused or aggravated by the Veteran's service-connected left knee degenerative arthritis?

The examiner must specifically address whether the service-connected left knee condition has aggravated the disabilities on appeal.  

A complete rationale and bases for all medical opinions must be provided.  

2.  Issue a SOC to the Veteran and his representative on the issue of entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee status post arthroscopic surgery.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

3.  If the Veteran perfects an appeal with respect to this matter, ensure that all indicated development is completed before the case is returned to the Board.

4.  Readjudicate the claim for service connection for a cervical spine disability and bilateral shoulder disability.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


